PER CURIAM.
Robert Bruce Gillins seeks to appeal the district court’s order denying his petition filed under 28 U.S.C. § 2241 (1994), which the district court construed as a motion filed under 28 U.S.C.A. § 2255 (West Supp.2001), and dismissed as successive. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Gillins, No. CR-94-163 (E.D. Va. filed July 23, 2001; entered July 24, 2001); see San-Miguel v. Dove, 291 F.3d 257 (4th Cir. 2002) (holding that rule announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), does not apply retroactively to cases on collateral review regardless of whether action is filed under § 2255 or § 2241). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.